Citation Nr: 0529410	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from September 1945 to 
September 1949.  He died in June 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO rating decision which denied 
service connection for the cause of the veteran's death and 
denied service connection for prostate cancer, due to 
exposure to ionizing radiation, for accrued benefits 
purposes.  In May 2003 the Board remanded this matter and 
directed that the Appeals Management Center (AMC) clarify and 
schedule the type of hearing that the appellant desired and 
issue a statement of the case for the accrued benefits claim.  
The record reflects that in May 2005 the representative 
indicated that the appellant was undergoing chemotherapy, and 
asked that the RO hold her case for the next BVA hearing 
docket after June 2004.  A videoconference hearing was then 
scheduled for the appellant in September 2005, but she did 
not appear for the hearing, and, to date, has not requested 
that the hearing be rescheduled.  


FINDINGS OF FACT

1.  The veteran had verified active service from September 
1945 to September 1949.

2.  A certificate of death indicates that the veteran died in 
July 2001, at the age of 72, with the immediate cause of 
death reported as cardiac arrest due to prostate cancer, the 
latter noted to have had its onset five years before.



3.  The medical evidence of record demonstrates that no 
prostate cancer was manifested during the veteran's period of 
active service, or within one year after his separation from 
service.

4.  The Defense Threat Reduction Agency (DTRA) has estimated 
that the veteran accrued a most probable dose of less than 
0.02 rem gamma (0.1 rem rounded) as a result of his 
crewmember status aboard the USS Brush from February 25-27, 
1949.  His committed dose equivalent to the prostate was less 
than 0.1 rem. 

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

6.  At the time of the veteran's death, he had no service-
connected disabilities.  Arguably, there was a service 
connection claim for prostate cancer pending at the time of 
the veteran's death.  

7.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that his prostate cancer was caused by exposure to 
ionizing radiation in service, or to any other event in 
service.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.312 (2005).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has asserted that the veteran died from prostate cancer which 
was caused by his exposure to ionizing radiation in service 
when he served aboard the U.S.S. Brush, a Navy destroyer 
vessel which was moored in the lagoon at Kwajalein Atoll in 
February 1949, near several ships that served as targets 
during the Operation Crossroads nuclear weapons tests.

I.  Factual Background

Service medical records are negative for any complaint, 
finding, or diagnosis indicative of prostate cancer.  A 
personnel record shows that the veteran served aboard the 
U.S.S. Brush (DD-745) from June 1947 through September 1949.  

In support of his claim before he died, the veteran submitted 
a copy of a report of violation of safety precautions, filed 
in April 1947, by a service member who had reported for duty 
in January 1947 in Kwajalein, Marshall Islands, and served 
aboard several "target ships".  

In this regard, the Board takes judicial notice of the 
historical facts that the Operation Crossroads nuclear weapon 
test series consisted of two detonations at Bikini Atoll in 
July 1945, and that a number of the target ships were later 
towed to Kwajalein Atoll during the radiation decontamination 
process. 

Post-service treatment records include a surgical pathology 
report dated in October 1992, which showed infiltrating 
adenocarcinoma of the left lobe of the prostate.  After the 
veteran was diagnosed with prostate cancer in 1992, he 
underwent radiation therapy.  In March 1995 his prostate 
cancer recurred.  

Received from the veteran in September 1998 was a VA Form 21-
526, Application for Compensation or Pension, in which he 
claimed entitlement to service connection for cancer due to 
exposure to ionizing radiation at Kwajalein Lagoon, Marshall 
Islands, February 25, 1947, to February 27, 1949.  Along with 
his claim, the veteran submitted two letters from a fellow 
servicemember, T.J.D., who stated that he was a former Navy 
shipmate and served with the veteran aboard the U.S.S. Brush 
during the period 1945 to 1948.  T.J.D. claimed that while 
onboard the U.S.S. Brush they were all exposed to ionizing 
radiation "residually" at Kwajalein Lagoon, Marshall 
Islands, in February 1947.

On a VA general medical examination in October 1998 the 
veteran reported he was diagnosed with prostate cancer in 
1992.  The diagnoses included history of prostate cancer, 
status post radiation therapy, currently undergoing hormone 
therapy, with no history of metastatic disease.  

Received from the veteran in August 1999 was a Questionnaire 
for Oceanic Test Participants, which the RO had requested 
that he complete.  The veteran indicated that he was exposed 
to radiation while onboard the U.S.S. Brush in Kwajalein 
Lagoon.  He claimed he supported operations onboard the ship.  
He also claimed he was not aware of the radiation exposure at 
that time, and only found out some 40 years later.

Received from the Defense Threat Reduction Agency (DTRA) in 
May 2000 was a letter to the RO regarding the veteran's claim 
of exposure to ionizing radiation.  The DTRA enclosed a 
document titled "Radiation Dose Assessment, Crew Members of 
USS Brush (DD -745), Post-Operation Crossroads (1946)".  
This document details the three-day period in February 1947 
when the U.S.S. Brush was present at Kwajalein Atoll, for the 
purpose of refueling, along with sixty target ships from two 
nuclear tests conducted during Operation Crossroads.  It was 
noted that film badges were not issued at Kwajalein to crew 
members of the U.S.S. Brush.  The report reconstructed and 
estimated the radiation doses sustained by U.S.S. Brush 
crewmembers from nearby target ships and from contaminated 
souvenirs from target ships brought aboard the U.S.S. Brush.  
The report concluded that a (50-year) committed dose 
equivalent to a generic U.S.S. Brush crewmember was less than 
0.1 rem for all organs.  The DTRA also enclosed a copy of the 
Executive Summary of the National Academy of Sciences (NAS), 
which addressed the accuracy of the radiation exposure 
information provided to the veteran.  

In a July 2000 letter, VA's Chief Public Health and 
Environmental Hazards Officer (Under Secretary for Health) 
noted the estimates provided by DTRA and noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The Under Secretary for Health opined that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  

In a July 2000 letter, VA's Director of Compensation and 
Pension Service opined that, as a result of the opinion 
rendered by the Under Secretary for Health, there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.

In July 2000, the RO issued a rating decision, denying the 
veteran's claim for service connection for prostate cancer as 
a result of exposure to ionizing radiation.

Received from the appellant (the veteran's surviving spouse) 
on June 25, 2001, (exactly one month and one day before the 
veteran died), was a letter in which she essentially claimed 
service connection for prostate cancer, due to exposure to 
ionizing radiation in service, on behalf of the veteran, her 
husband.  The appellant indicated that the veteran had been 
ill for many years and was under hospice care at home.  The 
appellant acknowledged that the veteran had filed a claim 
sometime before for exposure to ionizing radiation.  She 
indicated that her husband could no longer "continue his 
battle with VA" and that his shipmates (from the U.S.S. 
Brush) were willing to assist her in continuing the veteran's 
claim.  Along with her letter, the appellant included a June 
2001 letter from a fellow servicemember, T.J.D., who 
explained how he and the veteran were reportedly exposed to 
radiation in service.  He requested that the veteran be added 
to the National Register of Radiation Victims and that the 
veteran's "wife be brought to date on the status of his now 
pending claim".  

A death certificate shows that the veteran died in July 2001, 
and that at the time of death he was at a nursing home, 
Northern Montana Care Center.  The immediate cause of death 
was listed as cardiac arrest, noted to be due to (or as a 
consequence of) prostate cancer.

Received from the appellant in September 2001, was an 
"Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child" (VA Form 21-534).

In an August 2001 letter, a fellow servicemember, T.J.D., 
indicated that he was a shipmate of the veteran's onboard the 
U.S.S. Brush, and claimed they were exposed to ionizing 
radiation at Kwajalein Lagoon in February 1947.  T.J.D. 
claimed that DTRA had confirmed this exposure in writing, and 
he requested that the veteran's name be placed on VA's 
Ionizing Radiation Registry.  

Received in July 2003 were treatment records from Dr. B., 
dated from April 1999 to June 2001.  In April 1999 the 
veteran was presumed to have metastatic prostate carcinoma to 
the left sixth rib, and an increasing PSA.  In May 2001 the 
diagnosis was metastatic prostate carcinoma with increasing 
PSA, and he was found to have widespread bony metastases.  
Subsequent treatment records show that his PSA continued to 
rise and he had increasing bony metastases.  

Also received in July 2003 were treatment records from Dr. 
McC. of the Havre Clinic, dated from January 1995 to July 
2001.  These records primarily show treatment for unrelated 
medical problems, but also show that Dr. McC. was monitoring 
the veteran's treatment for his metastatic prostate cancer.

Received in August 2003 were treatment records from Northern 
Montana Hospital, dated from February 1995 through July 2001.  
These records primarily show treatment for unrelated medical 
problems, but also show that the veteran was hospitalized 
just four days before his death for pain control and then was 
transferred to a hospice bed at the Care Center.  His 
diagnoses at that time included metastatic carcinoma of the 
prostate, far advanced; coronary artery disease; and history 
of acid peptic disease.

In August 2003 the RO sent a letter to the Defense Threat 
Reduction Agency (DTRA), requesting any updated radiation 
dose information specific to the veteran and requesting that 
DTRA confirm whether the veteran was a participant in an 
atmospheric test as a crewmember of the USS Brush.  

In October 2003 the DTRA sent a letter to the appellant and 
the RO, requesting that she complete a questionnaire 
regarding the veteran's radiation exposure in service.

In an October 2004 letter to the RO, the DTRA determined that 
the veteran was classified as a "non-participant" in a U.S. 
atmospheric nuclear test.  The DTRA indicated that it 
nonetheless assists VA in providing dose assessments for 
veteran's radiation risk activities.  The DTRA concluded from 
a review of the veteran's service record that he served 
aboard the USS Brush from January 1946 to August 1949, and 
that from February 25-27, 1949, the USS Brush was moored at 
Kwajalein near several ships that had served as target ships 
during Operation Crossroads.  The DTRA indicated that 
personnel at Kwajalein, whose duties were not in direct 
support of a nuclear test, were not considered participants 
of atmospheric nuclear testing, as defined by VA, and that 
the USS Brush was not in direct support of Operation 
Crossroads during its visit to Kwajalein.  According to 
crewmembers' accounts, personnel from the ship made 
unauthorized visits to former Crossroads target ships for the 
purpose of gathering souvenirs.  As a result of this 
activity, DTRA noted that a scientific dose reconstruction 
indicated that the veteran would have accrued a most probable 
dose of less than 0.02 rem gamma (0.1 rem rounded), and that 
this external dose had an upper bound of less than 1 rem.  
The DTRA concluded that the veteran's (50 year) committed 
dose equivalent to the prostate was less than 0.1 rem.  

In November 2004 the RO sought an opinion from the Under 
Secretary for Health, as provided for in M21-1, Part III, Ch. 
5.12(g), and based upon the revised dose estimate provided by 
the DTRA in the October 2004 letter.

In a March 2005 memorandum, VA's Chief Public Health and 
Environmental Hazards Officer reviewed the veteran's case and 
opined that it was "unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service".

In a March 2005 letter, the Director of VA's Compensation and 
Pension Service concluded, based on a review of the veteran's 
case, that there was "no reasonable possibility that the 
veteran's disability was the result of such exposure".  

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The RO sent the appellant notice letters in November 2001, 
May 2003, and March 2004, as well as statements of the case 
in June 2002 and May 2004 and a supplemental statement of the 
case in April 2005.  Any defect with regard to the timing and 
content of the notices to the appellant was harmless because 
of the thorough and informative notices provided throughout 
the adjudication of the claim, and all the RO's notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, VA has satisfied its duty to notify the 
appellant.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  With regard to records, the Board 
notes that VA has obtained private treatment records for the 
veteran, per the appellant's instructions.  With regard to a 
VA examination, the Board notes in July 2000 and March 2005, 
VA's Chief Public Health and Environmental Hazards Officer 
rendered opinions regarding the likelihood of a link between 
the veteran's prostate cancer and his exposure to ionizing 
radiation in service. Thus, the Board finds that VA has 
satisfied the duty to assist in this matter.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to notify 
the appellant in apprising her as to the evidence needed, and 
in assisting her by obtaining evidence pertaining to her 
claims.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

B.  Service Connection for Cause of Death

1.  Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for cause of death, the 
evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that the service-
connected disorder casually shared in producing death; 
rather, it must be shown that there was a causal connection 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(b), (c).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  First, there are certain 
disabilities that are presumptively service connected, 
specific to radiation-exposed veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic 
disease" first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must 
be undertaken in order to establish whether or not the 
disease developed as a result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection includes the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (xx) 
cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a)).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

2.  Analysis

With regard to the first method for establishing service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service, the Board 
notes that the veteran died due to prostate cancer (which led 
ultimately to cardiac arrest), which is not listed as a 
disease which is subject to presumptive service connection in 
radiation-exposed veterans.  38 C.F.R. § 3.309(d).  In fact, 
the note following 38 C.F.R. § 3.309(d) defines the term 
"urinary tract" and does not include the prostate gland.  
Accordingly, in the absence of competent and credible 
evidence of record which shows that the veteran was diagnosed 
with a disease subject to presumptive service-connection, 
service connection is not warranted on that basis.  See Walls 
v. Brown, 5 Vet. App. 46 (1993) (determination of Board 
denying service connection for cause of veteran's death under 
38 C.F.R. § 3.311(b) held to be correct on the basis that 
disease claimed was not one of the radiogenic diseases 
defined or listed under that provision).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv).  Prostate cancer must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Since the veteran had a radiogenic disease (prostate cancer), 
and he and the appellant have contended that his prostate 
cancer was caused by his exposure to ionizing radiation in 
service, VA obtained a dose estimate from the Defense Threat 
Reduction Agency (DTRA) on two separate occasions.  In 
letters dated in May 2000 and October 2004, the DTRA reached 
the same conclusion after reviewing the veteran's records.  
The DTRA concluded that, based on the estimated radiation 
dose of a generic crewmember of the U.S.S. Brush for the 
period from February 25-27, 1949, the veteran's (50-year) 
committed dose equivalent to the prostate was less than 0.1 
rem.  After receiving these letters from DTRA, on each 
occasion VA requested a medical opinion from the VA Under 
Secretary for Health as well as an opinion from the Under 
Secretary for Benefits.  In a March 2005 memorandum, VA's 
Under Secretary for Health opined that it is "unlikely that 
the veteran's prostate cancer could be attributed to exposure 
to ionizing radiation in service".  In a March 2005 letter, 
the Under Secretary for Benefits concluded that there was 
"no reasonable possibility that the veteran's disability was 
the result of such exposure".  Thus, the Board concludes 
that VA has properly developed the appellant's claim pursuant 
to the provisions of 38 C.F.R. § 3.311 and M21-1, Ch. III, 
Part 5.12.  However, as explained below, there is no 
competent evidence of record linking the veteran's radiogenic 
disease to exposure to ionizing radiation in service.

Likewise, the U.S. Court of Appeals for the Federal Circuit 
has held that, when a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability or to the regulatory development procedures 
applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

After a review of all the evidence of record, the Board finds 
that, although the veteran had prostate cancer and was 
assigned a radiation exposure dose estimate, there is no 
competent and probative evidence to show that his prostate 
cancer, which caused cardiac arrest and led to his death, was 
related to his period of active service or to exposure to 
ionizing radiation in service.  

The service medical records are negative for any complaints 
of, treatment for, or findings of any type of prostate 
cancer.  Post-service medical evidence confirms that he was 
first diagnosed with prostate cancer in 1992, then went into 
remission, but later had a recurrence of prostate cancer, 
which also metastasized to other locations.  He eventually 
died of cardiac arrest due to prostate cancer.  The post-
service medical evidence, however, provides no link between 
exposure to radiation in service and his prostate cancer 
decades later.

In support of her claim, the appellant has submitted numerous 
letters claiming that the dose estimate provided by the DTRA 
is inaccurate, and she has provided the names of several of 
the veteran's fellow U.S.S. Brush crewmembers, who she claims 
also developed cancer due to their exposure to ionizing 
radiation in service.  While the Board is sympathetic to the 
appellant's contentions, the Board notes that there is simply 
no evidence to refute the dose estimate provided by the DTRA, 
nor is there any competent medical evidence to link the 
veteran's prostate cancer to exposure to ionizing radiation 
in service, or to otherwise link his death to service.  

The Board also recognizes the appellant's sincere belief that 
her husband's death was related in some way to his military 
experience and his reported exposure to ionizing radiation 
while onboard the U.S.S. Brush.  However, in this case, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the decedent's death and his 
active military service, including exposure to ionizing 
radiation therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.  The 
Board is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit or identify 
competent evidence to refute the dose estimate provided by 
the DTRA and has filed to provide competent medical evidence 
of a nexus between any in-service injury or disease or 
radiation exposure and the conditions that caused and 
contributed to cause the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for the cause of death.  Gilbert, supra.

C.  Service Connection for Prostate Cancer, Claimed as Due to 
Exposure to Ionizing Radiation, for Accrued Benefits Purposes

VA law applicable to this case provides that, upon the death 
of an individual receiving benefit payments, certain persons 
shall be paid periodic monetary benefits to which that 
individual was entitled at the time of death under existing 
ratings or decisions, or those based upon evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the deceased veteran's claim).  There is no 
basis for an accrued benefits claim unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998).

The record reflects that the appellant filed a claim for 
service connection for the cause of the veteran's death and 
for accrued benefits in September 2001, just two months after 
the veteran's death.  Thus, her application is timely.  

With regard to whether there was a pending claim, the Board 
notes that in 1999 the veteran first filed a claim for 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation in service.  By July 2000 
rating decision, the RO denied service connection for 
prostate cancer as a result of exposure to ionizing 
radiation.  A review of the record shows that the veteran did 
not file an appeal of that decision.  The appellant, however, 
did send a letter to the RO in June 2001 (one month and one 
day prior to the veteran's death) and indicating that the 
veteran had been ill for many years, was under hospice care 
at home, and had filed a claim for exposure to ionizing 
radiation "sometime ago".  The appellant further indicated 
that the veteran could no longer continue his battle with VA, 
but that his shipmates were willing to assist with his claim 
on her behalf.  She asked that VA keep her updated on her 
husband's claim.  

The RO has determined that there was no claim pending at the 
time of the veteran's death, and denied the appellant's claim 
without reaching the merits.  The RO found that the appellant 
was not acting as next of friend of the veteran, based on a 
finding that there was no evidence to show that the veteran 
was not sui juris in June 2001, at the time the appellant 
filed her claim.  The pertinent regulation provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim, and that such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.

In order to give the appellant every consideration in this 
matter, the Board notes that at the time she filed her letter 
it is clear that the veteran's metastatic prostate cancer was 
in an advanced stage, that he was receiving hospice care, and 
that his demise was imminent.  Arguably, he was incompetent 
to advance his claim at that time.  Thus, extending every 
accommodation to the appellant, the Board finds that, for the 
purpose of the present analysis, there was a service 
connection claim pending at the time of the veteran's death.  

Because this determination is for the purposes of a claim for 
accrued benefits, it must be based upon existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Based upon the evidence of record, even if the Board concedes 
that a claim for service connection for prostate cancer was 
pending at the time of the veteran's death, and moves on to 
consider the merits of the claim, as indicated above, there 
is simply no basis for granting service connection for 
prostate cancer, claimed as due to exposure to ionizing 
radiation.  A review of the evidence of record at that time 
of the veteran's death shows that, although he did have 
exposure to ionizing radiation in service, the dose estimate 
is minimal.  Moreover, as noted above, there was no competent 
evidence of record at the time of the veteran's death to 
support a claim that the prostate cancer was caused by his 
minimal exposure to ionizing radiation in service.  The 
record reflects that VA had at that time followed the proper 
development procedures for a service connection claim for 
exposure to radiation, obtained a dose estimate, obtained a 
medical opinion from VA's Under Secretary for Health, and 
obtained an opinion from VA's Under Secretary for Benefits.  

The competent and probative evidence of record is against a 
finding that the veteran's prostate cancer was caused by 
service or radiation exposure therein.  The appellant has not 
provided or identified any competent evidence to support her 
contentions, and, as noted above, she is a layperson and is 
not competent to provide an opinion as to medical diagnosis 
or etiology.  Espiritu, supra.  Without competent medical 
evidence linking the veteran's prostate cancer to exposure to 
ionizing radiation in service, entitlement to service 
connection is not warranted.  Thus, the preponderance of the 
evidence is against the claim for service connection for 
prostate cancer, claimed as due to exposure to ionizing 
radiation, the benefit- of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, for accrued benefits 
purposes, is denied.




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


